DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of domestic priority of application 62/838,195 filed on 04/24/2019 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
P4/L33: please verify whether “double doors 110” should be corrected to - - double doors 120 - -. 
P4/L34: it is unclear what “CDA” stands for. Note that clarifications do not constitute as new matter.
Appropriate correction is required.
Drawings
Figs. 4-11,21 appear to be color photgraphs and/or drawings. See 37 C.F.R. 1.84.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because:
Figs. 12-13,16-21 contain illegible text.
Figs. 8-9 do not contain part numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 12 #164. Please add a description without introducing new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Interpretation
Claim 1 line(s) 8 sets forth the limitation “ozone injection system”, which is interpreted as providing sufficient structure and meaning to one having ordinary skill in the art as a device having the necessary components to inject ozone into a fluid stream.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a nitrogen nano-bubble delivery system in claim 13, which is interpreted as a nano-bubble diffuser (spec. P2/L9-10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Objections
The claims are objected to because of the following informalities:  All of the claims presented in a claim listing shall be presented in ascending numerical order. 37 C.F.R. 1.121(c)(1). For the purpose of this Office Action, the first “claim 8” is noted as “claim 8-a” and the second “claim 8” is noted as “claim 8-b”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 5 sets forth the limitation “the one or more water treatment tanks”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether “water treatment tanks” is the same or different from “fluid treatment tanks”.
Regarding claims 4-5, it is unclear what structure is required that allows for the function of the ozone injection system to vary the dose rate over time.
Regarding claim 5, the term “quality” is not defined and as such the claim scope is indefinite.
Regarding claim 6, it is unclear what structure is required that allows for the function of the ozone gas injected as nano or micro bubbles.
Claim 8 line(s) 1 sets forth the limitation “the reject gas”. There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to make claim 8 dependent on claim 7.
Regarding claim 9, the claim is dependent on claim 8, but the claim scope is unclear as there are two of claim 8. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is unclear what structure is required that allows for the function of injecting nitrogen. Note that the claim is a device claim, not a method claim.
Claim 16 line(s) 3 sets forth the limitation “from the point of removal”. There is insufficient antecedent basis for this limitation in the claim. It is unclear what the point of removal is.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-5,11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALTMAN (US 20130118994).
Regarding claim 1, ALTMAN teaches a system and methods for wastewater and produced water cleaning and reclamation (title, Figs.) including a fluid treatment system capable of treating a fluid stream, comprising:
a fluid disposal well (par. [0010,0038]);
a fluid treatment tank (e.g. IGF, Fig. 3 #20) comprising a separator;
a downstream pipe (e.g. Fig. 3 #22) connecting the water treatment tank with the fluid disposal well;
upstream pipes (pipes flowing produced water as shown in Fig. 3) in fluid connection with the water treatment tanks;
an ozone injection system (Fig. 3 #28; par. [0061]) capable of injecting ozone gas into the fluid stream prior to the fluid reaching the fluid disposal well; and
an oxygen de-gasser (Figs. 2-3), capable of removing gaseous oxygen from the fluid stream.
Regarding claim 4-5, ALTMAN’s ozone injection system is capable of injecting a dose rate of ozone gas that varies over time, which is a method of operation, not a structure.
Regarding claim 6, ALTMAN’s device is capable of having the ozone gas is injected as micro-bubbles (par. [0044]).
Regarding claims 11-12, the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
See also ALTMAN title, abstract for teaching of the fluid stream is produced water/fracturing fluid from oil or gas wells.
Regarding claim 13, ALTMAN teaches a nitrogen nano-bubble delivery system capable of injecting nitrogen into the fluid stream (par. [0059]).
Regarding claim 14, ALTMAN teaches nitrogen is injected downstream of the fluid treatment tank (Fig. 3 #50; par. [0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2,4-7,11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US 5868945) in view of LUNDE (US 20090301717).
Regarding claim 1, MORROW teaches a process of treating produced water with ozone (title, Figs.) including a fluid treatment system capable of treating a fluid stream, comprising:
a fluid treatment tank (Fig. 1 #28), wherein the fluid treatment tank comprises a separator (C6/L10);
a downstream pipe (Fig. 1 #29);
upstream pipes in fluid connection with the water treatment tanks (pipes connecting the degasser #13 to the treatment tank #28 of Fig. 1);
an ozone injection system (Fig. 1 #11) capable of injecting ozone gas into the fluid stream; and
an oxygen de-gasser (Fig. 1#13) capable of removing gaseous oxygen from the fluid stream.
MORROW is silent as to a fluid injection well. However, LUNDE teaches a method and a device for destructing organic material in injection water and use of injection water for generation of destructive hydroxyl radicals (title, Figs.) and that produced water in connection with petroleum secondary recovery may be injected into wells to drive out further hydrocarbons therefrom (par. [0001-0004]). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of MORROW with the injection well of LUNDE in order to drive out further hydrocarbons from the well as is known in the art. The references are combinable, because they are in the same technological environment of produced water treatment. See MPEP 2141 III (A) and (G).
Regarding claim 2, MORROW teaches the ozone injection system injects the ozone gas upstream of the fluid treatment tanks (Fig. 1).
Regarding claim 4-5, MORROW’s ozone injection system is capable of injecting a dose rate of ozone gas that varies over time (see also Example 3), which is a method of operation, not a structure.
Regarding claim 6, MORROW’s device is capable of having the ozone gas is injected as micro-bubbles (C5/L51).
Regarding claim 7, MORROW’s device is capable of producing oxygen-depleted reject gas in the process of producing ozone (e.g. nitrogen; C4/L64-65).
Regarding claims 11-12, the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
See also MORROW title, C1/L27-35 for teaching of the fluid stream is produced water from oil or gas wells.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN (US 20130118994) in view of RYAN (US 3326747) or MORROW (US 5868945) in view of LUNDE (US 20090301717) in view of RYAN (US 3326747).
Regarding claim 3, ALTMAN (or MORROW) does not teach the ozone injection system is a slipstream injection system. However, RYAN ‘747 teaches a disinfecting solution and method (title, figs.) including a slipstream injection system comprising 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system of ALTMAN (or MORROW) with the slipstream injection system of RYAN ‘747 in order to provide for a highly economical and effective way of injecting ozone. The references are combinable, because they are in the same technological environment of water treatment. See MPEP 2141 III (A) and (G).
Claim 8-a,13,15 are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US 5868945) in view of LUNDE (US 20090301717) in view of ALTMAN (US 20130118994).
Regarding claims 8-a,13, MORROW’s device is capable of producing oxygen-depleted reject gas in the process of producing or ozone (e.g. nitrogen; C4/L64-65); however, MORROW does not teach the reject gas is directed to the separator capable as being a blanket gas. However, ALTMAN teaches a system and methods for wastewater and produced water cleaning and reclamation (title, Figs.; see rejection under 35 U.S.C 102(a)(1) of claim 1 above incorporated by reference) including injecting gas into e.g. an induced gas floatation (IGF) separator with nitrogen micro bubbles, which would be capable of forming a blanket gas (par. [0038; 0059]).
ALTMAN further teaches the same gas injection system may be used for both the oxidation system (Fig. 3 #28) and the aeration system (Fig. 3 #16; par. [0044]). If not explicitly said, it is obvious to one having ordinary skill in the art to feed “reject gas” or 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of MORROW with the IGF separator of ALTMAN in order to separate the hydrocarbons from the contaminated produced water. The references are combinable, because they are in the same technological environment of produced water treatment. See MPEP 2141 III (A) and (G).
Regarding claim 15, ALTMAN further teaches the same gas injection system may be used for both the oxidation system (Fig. 3 #28) and the aeration system (Fig. 3 #16; par. [0044]). MORROW teaches a gas nano-bubble delivery system comprising a manifold with a strainer (fritted disc; C4/L7-15) and a mixer (eductor means including a venture; C5/L4,48-52).
It is obvious to one having ordinary skill in the art to provide a nano-bubble delivery system as described for delivery of nitrogen for the purpose of injecting nitrogen nanobubbles for induced gas floatation.
Claims 7,8-a,15 are rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN (US 20130118994) in view of MORROW (US 5868945).
Regarding claims 7,8-a, ALTMAN teaches injecting gas into e.g. an induced gas floatation (IGF) separator with nitrogen capable of forming blanket gas (par. [0038; 0059]). ALTMAN is silent as to a “reject gas”. However, MORROW teaches a process of treating produced water with ozone (title, Figs.; see rejection under 35 U.S.C 103 claim 1 above incorporated by reference) including MORROW’s ozone device is capable of 
ALTMAN further teaches the same gas injection system may be used for both the oxidation system (Fig. 3 #28) and the aeration system (Fig. 3 #16; par. [0044]). If not explicitly said, it is obvious to one having ordinary skill in the art to feed “reject gas” or separated nitrogen from the aeration/oxidation systems to the IGF to effect floatation for hydrocarbon removal.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of ALTMAN with the ozone injection device of MORROW in order to efficiently and economically inject ozone/gas into the produced water as is known in the art. The references are combinable, because they are in the same technological environment of produced water treatment. See MPEP 2141 III (A) and (G).
Regarding claim 15, ALTMAN further teaches the same gas injection system may be used for both the oxidation system (Fig. 3 #28) and the aeration system (Fig. 3 #16; par. [0044]). MORROW teaches a gas nano-bubble delivery system comprising a manifold with a strainer (fritted disc; C4/L7-15) and a mixer (eductor means including a venture; C5/L4,48-52).
It is obvious to one having ordinary skill in the art to provide a nano-bubble delivery system as described for delivery of nitrogen for the purpose of injecting nitrogen nanobubbles for induced gas floatation.
Claims 8-b-10 are rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN (US 20130118994) in view of MCGUIRE (US 5868945) or MORROW (US 5868945) in view of LUNDE (US 20090301717) in view of MCGUIRE (US 5868945).
Regarding claims 8-b-10, ALTMAN (or MORROW) does not teach the ozone injection system is contained in a moveable container. However, MCGUIRE teaches an enhanced water treatment for reclamation of waste fluids and increased efficiency treatment of potable waters (title, Figs.) including:
a treatment tank (Fig. 1A #20) comprising a separator;
an ozone injection system (Fig. 1A #40,44) capable of injecting ozone gas into a fluid stream; and
wherein the ozone injection system is contained in a moveable container or trailer (par. [0039,0041]). MCGUIRE teaches further that on site processing equipment, at the oil and gas well, is the most cost effective and environmentally friendly way of recycling and disposing of well treatment fluids (par. [0001,0010]).
Regarding two or more trailers, it has been held that duplication of parts (i.e. multiple containers or trailers for the ozone system) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B). See also par. [0044] for teaching of a second container.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of ALTMAN (or MORROW) with the movable container/trailer of MCGUIRE in order to provide a cost effective and environmentally friendly way of recycling and disposing of well treatment fluids. The .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN (US 20130118994) in view of RYAN (US 2771416) or MORROW (US 5868945) in view of LUNDE (US 20090301717) in view of RYAN (US 2771416).
Regarding claim 16, ALTMAN (or MORROW) does not teach a recycled oxygen injector; however, RYAN ‘416 teaches water purification (title figs.) including:
an ozone injection system (Fig. 1 #16,17);
an oxygen de-gasser (Fig. 1 #18); and,
a recycled oxygen injector (Fig. 1 #20,23,25). RYAN ‘416 teaches reuse or recycle of the gas is highly economical (C6/L3-6,47-50).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of ALTMAN (or MORROW) with a recycled oxygen injector as taught by RYAN ‘416 in order to provide a cost effective way of treating fluids. The references are combinable, because they are in the same technological environment of water treatment. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777